In the

     United States Court of Appeals
                  For the Seventh Circuit
                  ____________________ 
No. 14‐3461 
 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 
 
JOSEPH BANKS, 
                                                 Defendant‐Appellant. 
                      ____________________ 
                                     
          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 08 CR 688 — Rebecca R. Pallmeyer, Judge. 
                      ____________________ 

      ARGUED DECEMBER 4, 2015 — DECIDED JULY 8, 2016 
                      ____________________ 

    Before POSNER, FLAUM, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Defendant  Joseph  Banks  was 
convicted of committing or attempting to commit four sepa‐
rate  robberies  over  a  12‐month  period  between  2007  and 
2008,  and  was  sentenced  to  432  months’  imprisonment.  On 
appeal,  Banks  challenges  both  his  conviction  and  his  sen‐
tence.  He  claims  that  the  district  court  violated  his  right  to 
counsel under the Sixth Amendment not only by permitting 
2                                                     No. 14‐3461 

him to waive his right to counsel and proceed pro se on the 
eve of trial, but also by not rescinding the waiver when it be‐
came clear during trial that he would forgo participating in 
most of the trial proceedings. We disagree. The district court 
permitted Banks to proceed pro se only after concluding that 
his waiver of his right to trial counsel was both knowing and 
voluntary. 
    In addition, Banks argues that the district court commit‐
ted procedural error during his sentencing hearing by failing 
to adequately justify his sentence, by failing to address sev‐
eral  of  his  principal  mitigation  arguments,  and  by  treating 
the  federal  sentencing  guidelines  as  mandatory.  However, 
we find that the district court adequately explained the rea‐
sons for Banks’s sentence, addressed his principal mitigation 
arguments,  and  did  not  treat  the  Guidelines  as  mandatory. 
So we affirm the district court’s judgment. 
                      I. BACKGROUND 
    Banks was charged with two counts of bank robbery and 
two  counts  of  attempted  bank  robbery  in  connection  with 
four  separate  incidents  that  occurred  between  August  2007 
and  August  2008.  All  four  incidents  involved  the  use  of  a 
gun,  and  two  were  particularly  violent.  On  one  occasion, 
Banks pulled one bank employee to the ground and pointed 
a  gun  at  him.  Afterward,  he  hit  another  employee  over  the 
head with the gun, causing the employee to turn pale, fall to 
the  floor,  and  hyperventilate.  On  another  occasion,  Banks 
forced a bystander into the bank at gunpoint. 
     A. Trial Proceedings 
   Over four years elapsed between the filing of a criminal 
complaint  against  Banks  in  September  2008  and  the  com‐
No. 14‐3461                                                        3

mencement of his trial in December 2012. Much of the delay 
is attributable to Banks repeatedly terminating his counsel—
five  separate  times  in  total.  The  final  termination—the  only 
relevant one on appeal—took place on the first day of trial. 
    Shortly  before  jury  selection  was  to  commence,  Banks’s 
counsel informed the district court that Banks had “relieved” 
him, and that Banks intended to proceed “in propria persona” 
(which  the  counsel  understood  to  mean  pro  se).  A  colloquy 
between Banks and the district court ensued in which Banks 
insisted that the court lacked jurisdiction over him. After the 
court asked Banks’s counsel to stay on in a stand‐by capaci‐
ty,  the  colloquy  continued.  Banks  was  informed  of  the 
charges  against  him  and  the  potential  penalties  he  would 
face if convicted. He confirmed that he intended to represent 
himself at trial, and noted that he had been studying the law 
while in custody. He also confirmed he understood that pro‐
ceeding pro se was a serious decision that no one had pushed 
him to make, and that the court would not provide him with 
any  advice.  The  court  ultimately  concluded  that  Banks  had 
knowingly and voluntarily waived his right to counsel, and 
the trial continued.  
    Banks’s  participation  in  the  trial  was  minimal.  He  de‐
clined to object to the government’s motions in limine, strike 
any  jurors,  present  his  own  witnesses,  cross‐examine  the 
government’s  witnesses,  object  to  any  of  the  government’s 
questions,  or  comment  on  the  jury  instructions.  Rather,  his 
participation was often confined to stating that he was “cap‐
tive”  and  would  not  be  “partaking  in  this  proceeding.”  In 
addition, he repeatedly asked (unsuccessfully) to be excused 
from  attending  the  trial,  and  rebuffed  the  district  judge’s 
numerous suggestions that he permit his standby counsel to 
4                                                       No. 14‐3461 

represent  him.  Banks  did  attempt,  however,  to  make  open‐
ing and closing statements, but when he failed to confine his 
remarks to trial evidence (expected or presented) the district 
judge cut him off. At the conclusion of the trial, the jury con‐
victed him on all four counts. 
     B. Post‐Trial Proceedings 
    Several days after the jury rendered its verdict, Banks es‐
caped from the downtown Chicago prison where he was be‐
ing held pending sentencing. He and his cellmate cut a hole 
in the cinderblock wall and, using a rope comprised of bed‐
sheets and dental floss, rappelled 17 stories down the build‐
ing’s  exterior  wall  in  the  middle  of  the  night.  After  a  two‐
day  manhunt,  law  enforcement  apprehended  Banks  several 
miles  from  the  prison.  (The  government  initially  charged 
Banks  with  escaping  from  federal  custody  but  later  dis‐
missed the complaint voluntarily.) 
    Shortly after Banks was returned to custody, he consent‐
ed  to  representation  by  counsel,  who  filed  on  his  behalf  a 
motion  for  a  new  trial  and  for  acquittal.  Banks  argued  that 
he  had  not  knowingly  or  voluntarily  waived  his  right  to 
counsel, and that the district court should have permitted his 
stand‐by counsel to make a  closing argument for him upon 
terminating  his  closing  remarks.  The  district  court  denied 
the motion, concluding that Banks clearly demonstrated that 
he  did  not  want  to  be  represented  by  counsel  and  that  the 
court  was  not  required  to  compel  attorney  representation. 
The  court  also  emphasized  that  she  had  repeatedly  warned 
Banks  to  focus  his  closing  argument  on  admitted  evidence 
before she cut him off. 
No. 14‐3461                                                           5

     In  preparation  for  sentencing,  the  probation  office  pre‐
pared  a  presentence  report  (PSR)  that  calculated  a  total  of‐
fense  level  of  38,  a  criminal  history  category  of  VI,  and  a 
Guidelines  range  of  360  to  390  months’  imprisonment.  In 
advocating for a 180‐month sentence, Banks argued that his 
criminal  history  overstated  the  degree  of  harm  he  posed  to 
the public, and that a shorter sentence was warranted due to 
his  poor  self‐representation  at  trial  and  the  likelihood  that 
the  harsh  prison  conditions  he  had  endured  post‐escape 
would continue. The government advocated for a 540‐month 
sentence  and  asked  the  court  take  Banks’s  escape  into  ac‐
count. The district court adopted the PSR’s offense‐level and 
criminal‐history calculations, and concluded that the Guide‐
lines recommended a sentence of 360 months’ imprisonment 
to  life.  After  hearing  arguments  and  testimony  from  both 
parties, the court sentenced Banks to 432 months’ imprison‐
ment.  
                          II. ANALYSIS 
    On appeal, Banks claims that the district court erroneous‐
ly concluded that he had knowingly and voluntarily waived 
his  right  to  counsel  before  jury  selection  occurred,  and  that 
the  court  should  have  revoked  his  waiver  when  Banks  re‐
fused  to  participate  in  the  trial.  Banks  also  argues  that  the 
district  judge  committed various procedural errors in arriv‐
ing at and explaining his sentence. We disagree.  
   A. No Error to Allow Banks to Represent Himself 
    Both parties here insist that we generally review a waiver 
of one’s right to counsel for abuse of discretion and cite cases 
that are in accordance. But as the government correctly con‐
cedes, there is a separate line of cases indicating that de novo 
6                                                        No. 14‐3461 

review  is  the  proper  standard.  See  generally  United  States  v. 
Clark,  774  F.3d  1108,  1112  (7th  Cir.  2014);  United  States  v. 
Todd,  424  F.3d  525,  530  n.1  (7th  Cir.  2005).  We  need  not  re‐
solve  this  disagreement,  since  Banks’s  claims  fail  under  ei‐
ther standard. 
      1. Banks’s Waiver Was Knowing and Voluntary 
   The  Constitution  guarantees  all  defendants  the  right  to 
counsel during a criminal trial. Faretta v. California, 422 U.S. 
806, 807 (1975). It is equally well established, however, that a 
criminal defendant may waive that right and proceed pro se 
when  he  knowingly  and  voluntarily  elects  to  do  so.  Id.  at 
834–35. When such a waiver is timely made by a competent 
defendant, a trial court may not deny it. Imani v. Pollard, No. 
14‐3407, 2016 WL 3434673, at *3 (7th Cir. June 22, 2016). 
     Waiver  is  permissible  even  though  the  defendant  “may 
ultimately conduct his own defense to his detriment.” United 
States v. Avery, 208 F.3d 597, 601 (7th Cir. 2000). But he must 
still  “be  made  aware  of  the  dangers  and  disadvantages  of 
self‐representation,  so  that  the  record  will  establish  that  he 
knows  what  he  is  doing  and  his  choice  is  made  with  eyes 
open.”  Faretta,  422  U.S.  at  835  (citation  and  internal  quota‐
tion  marks  omitted);  see  also  United  States  v.  Boultinghouse, 
784 F.3d 1163, 1171 (7th Cir. 2015) (instructing trial courts to 
“engag[e]  the  defendant  in  a  colloquy”).  To  determine 
whether a waiver was knowing and voluntary, we examine 
the record as a whole and consider four factors: (1) the extent 
of the district court’s formal inquiry into the defendant’s de‐
cision;  (2)  the  evidence  in  the  record  about  whether  the  de‐
fendant  understood  the  dangers  and  disadvantages  of  self‐
representation;  (3)  the  defendant’s  background  and  experi‐
ence; and (4) the context of the defendant’s decision. United 
No. 14‐3461                                                               7

States  v.  Volpentesta,  727  F.3d  666,  677  (7th  Cir.  2013)  (cita‐
tions omitted).  
    We  conclude  that  Banks  knowingly  and  voluntarily 
waived his right to counsel. The court’s colloquy with Banks 
was  wide‐ranging  and  thorough.  She  inquired  into  Banks’s 
legal  education,  as  well  as  his  familiarity  with  the  Federal 
Rules  of  Evidence  and  Criminal  Procedure,  history  of  self‐
representation, and objection to the court’s jurisdiction over 
him. In addition, the court stressed  that if Banks proceeded 
pro se, she would not advise him about how to proceed in the 
courtroom  and would  follow the Federal  Rules  of Evidence 
regardless of whether he made the appropriate objections.  
    This  colloquy adequately apprised  Banks  of the  dangers 
of  proceeding  pro  se.  The  district  court  had  the  government 
explain the charges and possible penalties and reiterated the 
maximum  penalties—80  years  in  prison  and  a  $1,000,000  
fine. She also repeatedly told Banks that deciding to proceed 
without  counsel  was  a  very  serious  decision,  and  advised 
that he should allow his appointed counsel to represent him. 
See United States v. Hoskins, 243 F.3d 407,  409  (7th  Cir.  2001) 
(upholding  waiver  where  district  court  advised  defendant 
that he “would be far better off being defended by a trained 
lawyer and that it would be ‘unwise’ to defend himself be‐
cause of the complexity of the legal issues involved”).  
    The context of Banks’s decision further suggests that his 
waiver  was  knowing  and  voluntary.  Banks  fired  his  trial 
counsel  (at  least  in  part)  in  order  to  make  his  sovereign‐
citizen  defense  that  the  court  lacked  jurisdiction  over  him.1 
                                                 
      1 “Defendants claiming to be ‘sovereign citizens’ assert that the fed‐
eral government is illegitimate and insist that they are not subject to its 
8                                                                                      No. 14‐3461 

We  have  repeatedly  observed  that  “[a]  waiver  is  likely 
knowing and voluntary if the defendant gave it for strategic 
reasons  or  after  repeatedly  rejecting  the  assistance  of  coun‐
sel.”  United  States  v.  England,  507  F.3d  581,  588  (7th  Cir. 
2007);  see  also,  e.g.,  Volpentesta,  727  F.3d  at  678  (finding  that 
defendant’s waiver “was a strategic decision he made so that 
he could pursue the case as he desired”). Moreover, the dis‐
trict  judge  clearly  informed  Banks  that,  although  she  was 
denying  his  sovereign‐citizen  argument,  he  was  free  to  ap‐
peal that ruling at the conclusion of the case.  
     Although  Banks  was  not  a  legal  practitioner,  he  noted 
that he had been engaged in legal study while awaiting trial 
and that he was familiar with the Federal Rules of Evidence 
and  Criminal  Procedure.  This  alone  may  not  demonstrate 
that Banks “appreciated the gravity of his waiver.” Volpentes‐
ta,  727  F.3d  at  677;  see  id.  (concluding  that  the  defendant’s 
background  supported  a  finding  of  waiver  where  he  had 
graduated  from  high  school  and  had  taken  community  col‐
lege  classes,  had  been  involved  in  three  bench  trials  and  a 
bankruptcy in connection with his business, and had been a 
defendant in an earlier criminal trial). However, all four fac‐
tors, taken together, clearly demonstrate that Banks’s waiver 
was  both  knowing  and  voluntary—a  finding  that  Banks 
himself supported by expressly confirming during the collo‐
quy  that  his  “decision  to  proceed  here  without  a  lawyer 
[was]  entirely  voluntary,”  and  that  no  one  had  “push[ed]” 
him into his decision. 


                                                                                                             
jurisdiction. The defense has ‘no conceivable validity in American law.’” 
United  States  v.  Jonassen,  759  F.3d  653,  657  n.2  (7th  Cir.  2014)  (quoting 
United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990)). 
No. 14‐3461                                                                 9

    Banks contends that the waiver inquiry was unnecessary, 
since he did not “clearly and unequivocally” invoke his right 
to self‐representation to begin with, but instead merely con‐
veyed his desire to fire his counsel. In support, Banks points 
to the following discussion at the outset of his colloquy with 
the district judge: 
       THE DEFENDANT: Objection, your Honor. I am here. I 
       am appearing in propria persona today. 
       THE  COURT:  All  right.  And  that  means  you  want  to 
       represent yourself. 
       THE DEFENDANT: No. I am here in propria persona. 
                   *       *      *       * 
       THE COURT: Are you representing yourself? 
       THE DEFENDANT: No. 
       THE COURT: Who is representing you? 
       THE  DEFENDANT:  My  status  is  sui  juris.  I’m  here  in 
       propria persona today. 

   But when viewed in context of the remainder of the col‐
loquy,  however,  it’s  clear  that  Banks  was  preoccupied  with 
making his sovereign‐citizen defense known to the court; he 
was  not  asking  that  replacement  counsel  be  appointed.  For 
example, the district court began asking questions relating to 
knowledge  and  voluntariness  immediately  after  the  ex‐
change below: 
       THE COURT: All right. Well, I will tell you what. I un‐
       derstand that you are relieving Mr. Brindley and his of‐
       fice  from  representing  you.  I  am  going  to  ask  that  they 
       remain  here  as  standby  counsel.  But  you  are  certainly 
       free under the Constitution to proceed on your own.  
       THE DEFENDANT: Exactly. That’s what I so choose, your 
       Honor. 
10                                                      No. 14‐3461 

(emphasis added). So the district court correctly understood 
Banks was waiving his right to counsel.  
      2. No Error in Not Rescinding Waiver During Trial 
    Banks  argues  that  his  refusal  to  participate  in  the  trial 
proceedings  should  have  prompted  the  district  court  to  re‐
scind his waiver. But Banks was not completely unwilling to 
participate—he  attempted  to  make  opening  and  closing 
statements.  And  his  unwillingness  to  focus  on  facts  during 
those  arguments,  coupled  with  his  general  inaction,  under‐
scores  his  strategy  of  pressing  his  sovereign‐citizen  view‐
point. The fact that that strategy was unwise, without more, 
is irrelevant. See, e.g., United States v. Berry, 565 F.3d 385, 391 
(7th  Cir. 2009) (“[T]he right  to self‐representation cannot be 
denied merely because a defendant lacks legal knowledge or 
otherwise makes for a poor advocate.”).  
    Nor did Banks engage in the sort of obstructionist behav‐
ior that warranted waiver rescission in United States v. Brock, 
159 F.3d 1077 (7th Cir. 1998), and United States v. Brown, 791 
F.2d 577 (7th Cir. 1986). Although Banks’s refusal to partici‐
pate  in  the  proceedings,  repeated  challenges  to  the  court’s 
jurisdiction,  and  repeated  requests  to  be  removed  from  the 
courtroom may have delayed the proceedings and tested the 
patience of the district court and the government, they in no 
way  “made  it  practically  impossible  [for  the  trial]  to  pro‐
ceed.”  Brock,  159  F.3d  at  1080–81  (observing  that  defendant 
“refused to cooperate, even minimally, with the court,” even 
after  several  contempt  citations).  More  importantly,  even  if 
Banks’s  actions  did  warrant  rescission—and  they  did  not—
the district judge was not obligated to rescind. See Berry, 565 
F.3d  at  391  (“The  Constitution  may  have  allowed  the  trial 
judge  to  block  his  request  to  go  it  alone,  but  it  certainly 
No. 14‐3461                                                          11

didn’t  require  it.”);  accord  United  States  v.  Anzaldi,  800  F.3d 
872, 879 (7th Cir. 2015); United States v. Jonassen, 759 F.3d 653, 
661 n.4 (7th Cir. 2014). 
    Banks’s  reliance  on  Cain  v.  Peters,  972  F.2d  748  (7th  Cir. 
1992), is misplaced. As Banks notes, we observed in Cain that 
“defendants forfeit self‐representation by remaining silent at 
critical  junctures  before  or  during  trial.”  Id.  at  750.  What 
Banks ignores, however, is the fact that Cain involved a de‐
fendant who acquiesced to representation by counsel by stay‐
ing silent throughout the proceedings. In doing so, he effec‐
tively forfeited any right to argue later on that he was denied 
his  right  to  represent  himself.  This  aspect  of  Cain  does  not 
apply to defendants who proceed pro se but decide for stra‐
tegic reasons to remain silent.  
      3. Banks’s Other Arguments Are Meritless 
    Banks attacks the district court’s waiver decision on sev‐
eral other grounds, all of which lack merit. First, he suggests 
that  the  court  should  have  rejected  his  waiver  as  untimely. 
But the request was timely, since it was made before the jury 
was  empaneled.  United  States  v.  Johnson,  223  F.3d  665,  668 
(7th Cir. 2000). And even if the request was untimely, Banks 
does  not  claim  that  the  court  was  required  to  reject  it.  Nor 
could  he.  See  United  States  v.  Oakey,  853  F.2d  551,  553  (7th 
Cir.  1988)  (concluding  that  “where  a  request  to  proceed  pro 
se is untimely, a court may, in its discretion, deny the motion” 
(emphasis  added));  cf.  United  States  v.  Kosmel,  272  F.3d  501, 
506 (7th Cir. 2001) (observing that a district court “has broad 
discretion in granting mid‐trial requests to proceed pro se”). 
    Banks also contends that the trial itself somehow violated 
his  due  process  rights  because  the  government  was  not 
12                                                         No. 14‐3461 

forced  to  present  its  case  subject  to  an  adversarial  process 
(because  of  Banks’s  nonparticipation).  But  poor  self‐
representation alone does not amount to a due process viola‐
tion. United States v. Egwaoje, 335 F.3d 579, 587 (7th Cir. 2003) 
(rejecting claim that pro se defendant’s “readily apparent de‐
ficiency in performance at trial offends not only the defend‐
ant’s rights but also undermines public confidence in the in‐
tegrity  of  judicial  proceedings”);  cf.  Faretta,  422  U.S.  at  834 
n.46 (“[A] defendant who elects to represent himself cannot 
thereafter  complain  that  the  quality  of  his  own  defense 
amounted to a denial of ‘effective assistance of counsel.’”). 
    Lastly, Banks argues that the district court erred in failing 
to  acknowledge  her  authority  to  reject  his  pro  se  request. 
However, Banks has not cited any case law (and we are not 
aware of any) that requires a judge to expressly reference this 
authority. Nor does the record suggest that the district court 
misunderstood  her  authority;  indeed,  had  she  believed  she 
was  obligated  to  approve  Banks’s  pro  se  request,  both  the 
lengthy colloquy and her ultimate knowledge/voluntariness 
finding would have been unnecessary. In sum, the court cor‐
rectly permitted Banks to represent himself during the trial. 
      B. No Procedural Errors During Banks’s Sentencing 
    Banks argues that the district court procedurally erred in 
determining and explaining his 432‐month sentence. Specifi‐
cally,  he  claims  that  the  court  failed  to  address  three  of  his 
principal mitigation arguments, failed to adequately explain 
his sentence, and treated the Guidelines as mandatory.  
   We review de novo whether a district court has commit‐
ted procedural error during sentencing. United States v. Mar‐
in‐Castano, 688 F.3d 899, 902 (7th Cir. 2012). Procedural error 
No. 14‐3461                                                         13

occurs  when  a  court  “fail[s]  to  calculate  (or  improperly  cal‐
culate[s])  the  Guidelines  range,  treat[s]  the  Guidelines  as 
mandatory, fail[s] to consider the § 3553(a) factors, select[s] a 
sentence  based  on  clearly  erroneous  facts,  or  fail[s]  to  ade‐
quately  explain  the  chosen  sentence.”  Gall  v.  United  States, 
552  U.S.  38,  51  (2007).  District  courts  must  also  “consider  a 
defendant’s principal, nonfrivolous arguments for lenience.” 
United States v. Martin, 718 F.3d 684, 687 (7th Cir. 2013) (per 
curiam).  In  considering  such  arguments,  the  judge  must 
demonstrate that she “has considered the parties’ arguments 
and has a reasoned basis for exercising [her] own legal deci‐
sionmaking authority.” Rita v. United States, 551 U.S. 338, 356 
(2007).  A  brief  explanation  is  often  acceptable  “where  the 
context and record make clear the reasoning underlying the 
district  court’s  conclusion.”  United  States  v.  Schroeder,  536 
F.3d 746, 755 (7th Cir. 2008). We typically will not find a sen‐
tence to be procedurally unreasonable so long as the record 
demonstrates that the court meaningfully considered the de‐
fendant’s  arguments,  “even  if  implicitly  and  imprecisely.” 
United States v. Diekemper, 604 F.3d 345, 355 (7th Cir. 2010).  
      1. Sentence Adequately Explained  
    Banks argues that the district court failed to explain why 
the  432‐month  sentence  was  necessary.  While  Banks  con‐
cedes  that  the  court  explicitly  referenced  a  need  to  protect 
society and help Banks “recognize, in a realistic way, who he 
is,”  he  suggests  that  the  180‐month  sentence  he  proposed 
may  well  have satisfied  these objectives. We find,  however, 
that  although  the  district  court  may  not  have  discussed  the 
§ 3553(a) factors in a checklist fashion—which it was not re‐
quired to do, United States v. Perez, 581 F.3d 539, 548 (7th Cir. 
14                                                      No. 14‐3461 

2009)—the court provided an adequate statement of its rea‐
sons at the sentencing hearing. 
    In  concluding  that  a  “very  substantial”  sentence  was re‐
quired,  the  district  court  emphasized  that  Banks  had  en‐
gaged  in  “extremely  costly,  menacing,  dangerous  activity.” 
She discussed the violent nature with which Banks wielded 
his  weapon,  as  well  as  the  emotional  and  financial  trauma 
that  his  victims  suffered  in  the  wake  of  his  robberies.  The 
court also referenced Banks’s personal history and character‐
istics—in  particular,  his  refusal  to  accept  full  responsibility 
for his crimes, his artistic talents, and his troubled upbring‐
ing.  And  the  court  touched  upon  the  available  alternative 
sentences,  as  she  compared  the  government’s  proposed  45‐
year  sentence  and  Banks’s  own  suggested  sentence  against 
the retributivist and public‐safety reasons that, in the court’s 
mind, warranted a “significant” sentence. In sum, the district 
court’s analysis reflects “an individualized assessment based 
on the facts presented” that allows for “meaningful appellate 
review and … promote[s] the perception of fair sentencing.” 
Gall, 552 U.S. at 50. 
      2. Mitigation Arguments Addressed 
    Banks also argues that during his sentencing hearing, the 
district court  failed  to address three of  his principal  mitiga‐
tion  arguments:  (1)  that  the  “unusually  harsh”  confinement 
conditions he had endured following his escape would likely 
continue  post‐sentencing;  (2)  that  his  criminal‐history  cate‐
gory  overstated  his  prior  criminal  conduct;  and  (3)  that  his 
conviction was based on evidence that was never “meaning‐
fully  tested,”  due  to  his  poor  self‐representation.  While  the 
court’s response to these arguments was indirect and brief, it 
was not so deficient as to constitute procedural error. 
No. 14‐3461                                                          15

    The  district  court  adequately  addressed  Banks’s  argu‐
ment regarding confinement conditions. The court began by 
acknowledging  that  it  “may  very  well  be  true”  that  prison 
officials  “overreacted”  to  Banks’s  escape  with  the  confine‐
ment  conditions  they  imposed  on  him.  She  then  observed 
that “trying to thwart even the simple efforts to maintain se‐
curity  in  a  federal  correctional  facility  is  really  a  step  too 
far,”  and  explicitly  referenced  the  balance  between  “the 
harm  that’s  been  done  to  the  victims”  with  “the  harm  that 
we are now going to do to the defendant in return.”  
    The  district  court  also  adequately  addressed  Banks’s  ar‐
gument that his criminal‐history category overstated his ear‐
lier unlawful actions. The court found Banks’s description of 
himself  as  “anti‐gun”  untenable,  since  he  had  used  a  gun, 
often violently, in all four of his robberies. She also rejected 
the  notion  that  Banks  was  a  “peacemaker,”  noting  that  he 
“made  havoc  in  this  case”  and  “created  very  serious  terror 
and  disturbance  in  several  banks  and  for  several  victims.” 
And she described Banks’s robberies as “the conduct of a vi‐
olent man,” described him generally as “a threat and a men‐
ace  to  anybody  who  might  work  in  a  bank,”  and  discussed 
his escape “as part of a larger pattern of [his] rejection of the 
system.” 
    In  addition,  the  district  court  indirectly  addressed 
Banks’s argument regarding his poor self‐representation, in‐
sofar  as  she  criticized  him  for  “reject[ing]  the  services  of 
lawyers … who prepared amply for his defense, [and] who, 
throughout the trial, day after day … stepped into the court‐
room.”  She  also  noted  that  these  attorneys  “begged”  her  at 
closing  argument  to  “allow  them  to  make  a  closing  for 
[Banks],  because  they  saw  an  opportunity  for  a  defense.” 
16                                                     No. 14‐3461 

Critically,  the  court  disparaged  Banks  for  “cho[osing]  to 
adopt the sovereign citizen defense, which he confesses now 
was  an  act.”  When  viewing  these  statements  in  the  aggre‐
gate, it’s clear that the district court found Banks to be unde‐
serving  of  any  sympathy  for  deciding  to  proceed  pro  se 
throughout the trial. 
      3. Guidelines Not Treated as Mandatory 
    Finally, Banks contends that the district court treated the 
Guidelines as mandatory, based on a brief colloquy between 
the  court  and  a  probation  officer  at  the  hearing.  After  an‐
nouncing  the  432‐month  sentence,  the  district  court  noted 
that the sentence on each of the four counts would run con‐
currently.  But  doing  so  would  not  have  resulted  in  the  an‐
nounced  sentence,  since  none  of  the  counts  carried  a  maxi‐
mum that exceeded 240 months. The probation officer called 
the  court’s  attention  to  this  error,  prompting  the  court  to 
clarify that Counts I and II would be served consecutively to 
Counts III and IV.  
    This clarification was consistent with the Guidelines. See, 
e.g., United States v. Craig, 703 F.3d 1001, 1002 (7th Cir. 2012) 
(per  curiam)  (explaining  that  U.S.S.G.  § 5G1.2(d)  “tell[s]  the 
judge to sentence consecutively when necessary to bring the 
total sentence into the guidelines range”). But that, by itself, 
does not demonstrate that the district court considered her‐
self  to  be  bound  by  the  Guidelines.  We  have  explained  that 
when the Supreme Court declared the Guidelines to be advi‐
sory,  “it  expected  that  many  (perhaps  most)  sentences 
would  continue  to  reflect  the  results  obtained  through  an 
application of the Guidelines.” United States v. Mykytiuk, 415 
F.3d 606, 607 (7th Cir. 2005). Banks also ignores several facts 
that  indicate  the  court  believed  herself  to  be  unbound—she 
No. 14‐3461                                                  17

entertained  Banks’s  argument  for  a  below‐Guidelines  sen‐
tence and imposed the 432‐month sentence before discussing 
whether  and  to  what  extent  the  counts  would  run  concur‐
rently or consecutively. So Banks has failed to establish that 
the district court committed any procedural errors. 
                    III.   CONCLUSION 
    We AFFIRM the district court’s judgment.